PER CURIAM:
All of the above-styled cases were filed by court reporters who performed reporting services in mental hygiene cases pursuant to the provisions of West Virginia Code, Chapter 27, Article 5. This chapter provides for the payment for such services from the “mental hygiene fund” upon Orders issued by the circuit courts in various counties. Claimants’ fees for said services were denied by the respondent because the “mental hygiene fund” was exhausted.
The factual situations in these claims are identical to that in Richard K. Swartling, et al. v. Office of the State Auditor, issued on November 5, 1979. Accordingly, the Court hereby makes an award to each of the claimants in the following amounts:
Lisa A. Stewart .$ 30.00
James A. Stewart .267.00
Mary Jo Goettler.61.56
Deborah K. Hunt.175.00
Irene W. Ross.500.00
Dorothy Springer .59.00
Lorena B. Hoover.60.00
Ginny L. McCoy .285.00
Christine L. Bitner.275.00
Elizabeth H. Field.496.50
Teresa L. Anderson .50.00
Teresa A. Meinke. 75.00
John L. Campbell.150.00